

	

		II

		109th CONGRESS

		1st Session

		S. 776

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Johnson (for

			 himself, Mr. Thune,

			 Mr. Dayton, Mr.

			 Lautenberg, Mr. Kennedy, and

			 Mr. Rockefeller) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To designate certain functions performed at flight

		  service stations of the Federal Aviation Administration as inherently

		  governmental functions, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					The Federal Aviation Safety Security

			 Act of 2005

				.

		

			2.

			Inherently governmental determination

			For purposes of section 2(a)

			 of the Federal Inventory Activities Act of 1998 (112 Stat. 2382), the functions

			 performed by air traffic control specialists at flight service stations

			 operated by the Federal Aviation Administration are inherently governmental

			 functions and must be performed by Federal employees.

		

			3.

			Actions voided

			Any action taken pursuant to

			 section 2(a) of the Federal Inventory Activities Act of 1998 (112 Stat. 2382),

			 or any other law or legal authority with respect to functions performed by air

			 traffic control specialists at flight service stations operated by the Federal

			 Aviation Administration is null and void.

		

